Citation Nr: 0116144	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a compensable disability evaluation for a 
chalazion of the right upper eyelid.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO), which denied the benefits sought on 
appeal.  The veteran testified at a Board video conference in 
January 2001. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected generalized anxiety 
disorder is manifested by depression, panic attacks more than 
once a week, some memory loss, circumlocutory speech, and 
disturbances of motivation and mood resulting in a disability 
picture which more nearly approximates occupational and 
social impairment with reduced reliability and productivity.  

3.  The veteran's service-connected chalazion of the right 
upper eyelid does not result in moderate disfigurement of the 
face.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 50 
percent (but no higher) for the veteran's service-connected 
generalized anxiety disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (2000).  

2.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected chalazion of the right 
upper eyelid have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.7, Diagnostic Codes 6032, 7800 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation with regard to the claims 
of entitlement to an increased disability evaluation for a 
generalized anxiety disorder, and entitlement to a 
compensable disability evaluation for a chalazion of the 
right upper eyelid..  The record includes VA outpatient 
records; a May 2000 VA medical examination report of the 
eyes; and a May 2000 VA mental disorder examination report.  
The aforementioned examination reports are adequate for 
rating purposes.  The VA examination reports capture the 
veteran's complaints, and show that the objective clinical 
findings were clearly set forth.  Furthermore, at the video 
conference held at the RO in January 2001, the veteran 
offered testimony concerning the service connected 
disabilities that are at issue.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased or 
compensable ratings for the service connected disabilities at 
issue.  The discussions in the rating decision and statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law have been 
met. 

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

I.  Generalized Anxiety Disorder

By rating decision in July 1948, service connection was 
established for mild conversion hysteria, psychoneurosis, and 
a noncompensable disability evaluation was assigned.  The 
Board notes that in a July 1959 rating decision, the 
disability was re-characterized for rating purposes as 
anxiety reaction, and a 10 percent disability evaluation was 
awarded due to an increase in anxiety symptoms.  In a 
December 1989 rating decision, the veteran's condition was 
characterized as generalized anxiety disorder, and a 30 
percent disability evaluation was awarded.  

A VA medical examination report dated in September 1995 
primarily reveal the veteran's physical complaints along with 
a complaint that he became nervous.  The veteran presented 
neatly and casually dressed.  He was well oriented to time, 
place, and person.  He reported depression, tearfulness, and 
irritability that was associated with pain complaints.  He 
reportedly had difficulty concentrating and difficulty 
falling asleep which did not occur often.  The diagnosis was 
generalized anxiety disorder.  

In October 1999, the veteran requested an increase in his 
disability rating.  In connection with his claim, a VA 
examination for mental disorders was performed in May 2000.  
It was reported that since September 1995, the veteran had 
not been hospitalized for any emotional problems.  Regarding 
the veteran's occupational history, it was indicated that he 
was retired.  It was reported that when queried about his 
social life the veteran reported that he felt good; he felt 
like lying down all the time, and that he had no energy.  The 
veteran complained of anxiety that came from his legs and 
eyes.  He reported freezing and tightness in arms, shoulders, 
and neck.  The veteran described his anxiety as "crying and 
shaking," with weakness.  He was depressed with crying 
spells every other day.  He was bothered by sexual 
dysfunction and ongoing medical problems.  The veteran 
reported sleep disturbance which he attributed to pain in his 
eyes and legs.  

The mental status examination revealed that the veteran was 
cooperative.  He demonstrated some anxiety with the 
examiner's accent.  The veteran's mood was described as 
depressed, irritable, and dissatisfied, almost as if no one 
was interested in being helpful to him.  His affect was 
described as tearful.  The veteran's speech was spontaneous 
and rambling.  He was able to recall one out of three 
objects.  He was oriented to time, place, person and the 
date.  Regarding abstract thinking when queried about the 
sentence "you wash my back I'll wash yours" it was reported 
that the veteran was initially befuddled and then responded, 
"somebody may be in need of somebody to help."  
Concentration testing revealed that serial three subtractions 
from 100, were 97, 94, and 91.  The examiner indicated that 
findings suggested that the veteran was anxious, not 
suicidal.  The diagnosis was anxiety disorder; depressed mood 
due to medical condition.  The Global Assessment of 
Functioning (GAF) score was 60 to 65.  Subsequent VA records 
primarily concern unrelated physical disorders.  

A video conference was held at the RO in January 2001 by the 
undersigned Board Member.  When queried as to how he felt, 
the veteran testified that at the particular moment he did 
not feel good and that he was thinking about his anxiety 
problem.  He stated that he had anxiety three or four times 
per day.  He testified that he had anxiety and pain in his 
eye and leg.  The veteran stated that he frequently received 
treatment at a VA medical facility.  He testified that his 
spouse handled his medications and that she comforted him and 
gave him food.  It was a reported that the veteran began 
crying when he thought about his condition.  He stated that 
he was retired from employment.  He testified that his 
sleeping conditions were not good.  He went to bed at 10 PM 
and he did not sleep until from 2 a.m. to 3 a.m. or maybe 4 
A.M. in the morning.  The veteran testified that he attended 
church and stayed in his house.  He grocery shopped with his 
spouse and enjoyed talking to people.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

The veteran's generalized anxiety disorder has been evaluated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  Under 38 C.F.R. § 4.130, Diagnostic 
Code 9400, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Under Diagnostic Code 9400, a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation under Diagnostic Code 9400 is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The clinical evidence clearly shows that the veteran has a 
long history of psychiatric symptoms.  He suffers from 
anxiety, particularly about physical problems.  He also 
suffers some sleep disturbance and irritability.  He has 
panic attacks apparently multiple times each day.  There is 
also evidence of depression and crying spells.  His affect 
has been described as tearful.  The most recent VA mental 
disorder examination also confirms evidence of some memory 
impairment.  With respect to his social interaction he has 
testified that he attends church and enjoys speaking to 
people, but there is essentially no indication from the 
record of social interaction beyond his spouse.  

The Board notes here that VA examination in May 2000 resulted 
in a GAF score of 60 to 65.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 51-60 
score indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  A 61-70 rating indicates "some mild symptoms . . . OR 
some difficulty in social, occupational or school functioning 
. . . but generally functioning pretty well, has some 
meaningful interpersonal relationships."  The reported score 
for the veteran thus indicates only mild to moderate 
symptoms.  However, the Board finds it significant that 
clinical findings on examination showed anxiety, depression, 
rambling speech, some memory loss and tearful affect.  
Moreover, the veteran testified that he had anxiety several 
times a day.

The veteran is currently evaluated for generalized anxiety 
disorder at a 30 percent disability evaluation.  Depressed 
mood, anxiety, sleep impairment and mild memory loss are 
contemplated under the criteria for such a 30 percent rating.  
However, the record also suggests problems with 
circumlocutory speech, panic attacks more than once a week 
and disturbances of motivation and mood.  These symptoms are 
listed among the criteria for the next higher rating of 50 
percent.  After reviewing the clinical findings and the 
veteran's testimony (which the Board finds to be credible), 
the Board believes that the veteran's disability picture due 
to his disorder anxiety more nearly approximates the criteria 
for the next higher rating of 50 percent.  Accordingly, the 
higher rating is for application.  38 C.F.R. § 4.7.  

However, the clear preponderance of the evidence is against a 
finding that a rating in excess of 50 percent is warranted.  
Review of the clinical data also shows that the degree of 
symptomatology that has been presented does not approximate 
evidence of deficiencies in work and social settings with 
substantial evidence of such symptoms as suicidal ideation, 
obsessional rituals, continuous panic or depression, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.   In sum, the criteria 
necessary for a 70 percent disability evaluation have not 
been met.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a more favorable decision.

II.  Chalazion of Right Upper Eyelid

Service medical records show that in January 1947 a chalazion 
was removed from the veteran's right upper eyelid under local 
anesthesia.  No sequela was reported.  Subsequent VA medical 
records are negative.  

At a VA eye examination in October 1983 it was revealed that 
the veteran had a history of surgical removal of "bumps" on 
an eyelid.  He complained of poor vision and eye burning.  No 
pertinent physical findings were reported.  In a February 
1984 rating decision, service connection was granted for a 
chalazion of the right upper eyelid, noncompensably 
evaluated.  Interim VA medical records primarily reveal 
treatment for unrelated medical disorders. 

In June 1995 a VA eye examination was performed.  The veteran 
complained of decreased visual acuity and blackouts.  The 
examination was negative for residuals of a right eyelid 
chalazion.  The diagnoses were:  lattice without holes left 
eye, stable; decreased visual acuity right secondary 
posteriorsubcapsular cataract, possibly contributed from 
strabismus; blackouts symptoms not consistent with carotid 
disease since bilateral duration not consistent with 
vertebrobasilar suspect functional component improving 
possibly secondary to tear film.

At a February 1996 VA eye examination the veteran complained 
of constant diplopia secondary to aniseikonia.  No physical 
findings concerning a right eyelid chalazion were reported.  
The diagnosis was blepharitis; and aniseikonia with diplopia.  

A VA eye examination was performed in June 1997.  The veteran 
complained of right eye pain.  It was reported that he was 
possibly status post pterygium removal in 1947.  A right 
eyelid chalazion was not reported in the physical findings.  
The diagnoses were pain in right eye, blackouts in the past 
evaluated as not consistent with carotid disease, suspected 
functional component tear film; status post cataract 
extraction right with posterior chamber intraocular lens 
centrally; anisometropic right.  

At a VA eye examination in December 1999, it was reported 
that the veteran complained of non-specific ocular pain that 
was improved with Tylenol, intermittent blurring, and 
occasional dizziness.  Dry eye syndrome and blepharitis were 
reported.  No physical findings of a right eyelid chalazion 
were reported.  The diagnoses were:  blepharitis, both eyes; 
eye pain, right, questionable etiology, chronic; negative MRI 
in past; questionably due to blepharitis.  

A VA eye examination was performed in April 2000.  The 
veteran complained of retrobulbar pain in the right eye that 
was constant with occasional sporadic, shooting pain.  No 
physical findings concerning a right eyelid chalazion were 
reported.  The diagnostic assessment was:  rule out mass, 
sinus, cyclitis, ciliary spasm; significant anisometropia no 
longer present; patient with normal MRI; patient with history 
of depression, anxiety; frequently ruminates about pain per 
previous neurology and psychiatric evaluation.  A VA eye 
examination in May 2000 was also negative for physical 
findings of a right chalazion.  The diagnostic assessment was 
the same as in April 2000.  VA clinical records through July 
2000 were negative for any pertinent complaints or findings.  

At the January 2001 videoconference held at the RO, the 
veteran testified that he had constant, dull as well as sharp 
pain in his right eyelid.  He stated that he had been given 
eyewash for his right eyelid pain.  

The veteran's chalazion of the right upper eyelid has been 
evaluated as noncompensably disabling pursuant to 38 C.F.R. § 
4.84a, Diagnostic Code 6032, eyelids, loss of portion.  
Diagnostic Code 6032 is to be rated as disfigurement under 
diseases of the skin.  

Under Diagnostic Code 7800, scars, disfiguring, head, face or 
neck, a noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation is available for a disfiguring scar of the head, 
face or neck requiring that it be moderately disfiguring.  A 
30 percent evaluation requires that such a scar be severely 
disfiguring; this evaluation is especially appropriate if the 
scar produces a marked and unsightly deformity of the 
eyelids, lips or auricles.  The 10 percent evaluation may be 
increased to 30 percent if there is marked discoloration, 
color contrast or the like in addition to tissue loss and 
cicatrization.  

The clinical data shows that a chalazion was removed from the 
veteran's right eyelid during service in 1947, without any 
evidence of sequelae.  Currently the veteran has significant 
visual problems along with continued complaints of right eye 
pain.  However, it is important to note that the entire 
medical record, to include numerous visual examinations, is 
absolutely negative for any physical findings concerning a 
right eyelid chalazion.  Furthermore the blepharitis and any 
of the veteran's other eye disorders are not service 
connected disabilities; nor have any of his eye or visual 
problems been etiologically linked to the service connected 
chalazion of the right eyelid.  In the instant case there is 
no medical evidence of a right eyelid chalazion, and as a 
result it must be concluded that the right eyelid chalazion 
is not shown to result in moderate disfigurement of the face.  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  The Board has also 
considered the veteran's testimony from the January 2001 
videoconference held at the RO, where he reported his right 
eye complaints and symptoms.  The Board concludes that the 
weight of the veteran's testimony is limited since the 
evidence of records does not reveal pathology that equates to 
the criteria necessary for a higher disability evaluation.  
Additionally, this case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   

The clear preponderance of the evidence is against 
entitlement to a compensable rating for the service-connected 
chalazion of the right eyelid.  It follows that the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107) regarding a state of approximate balance of 
the evidence do not permit a favorable determination.  


ORDER

Entitlement to a 50 percent rating for service-connected 
generalized anxiety disorder is warranted.  The appeal is 
granted to this extent.

Entitlement to a compensable evaluation for the service-
connected chalazion of the right eyelid is not warranted.  To 
this extent, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

